      Case 2:19-cr-00122-HB Document 156 Filed 12/23/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
          v.                         :
                                     :              No. 19-122-2
CHARLES WILSON                       :              NO. 19-123-1



                                  ORDER

         And now, this     23rd    day of December 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

         (1) the motion of defendant Charles Wilson for

reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)

(Doc. # 143) is DENIED.

         (2) the supplemental counseled motion of defendant for

reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)

(Doc. # 153) is DENIED.



                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                         _____________________
                                                                      J.
